Citation Nr: 0906396	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of severance of service connection for type 2 
diabetes mellitus.

2.  Propriety of severance of service connection for 
peripheral neuropathy of the left upper extremity.

3.  Propriety of severance of service connection for 
peripheral neuropathy of the right upper extremity.

4.  Propriety of severance of service connection for 
peripheral neuropathy of the left lower extremity.

5.  Propriety of severance of service connection for 
peripheral neuropathy of the right lower extremity.

6.  Propriety of severance of entitlement to special monthly 
compensation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1963, November 1965 to November 1967, and January 
1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which severed service connection for 
diabetes mellitus type 2, peripheral neuropathies of the 
upper and lower extremities, and entitlement to special 
monthly compensation.  The Veteran disagreed and perfected an 
appeal.

In May 2007, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran contends that he was a crewman aboard the U.S.S. 
Tom Green County (LST 1159) (hereinafter referred to as the 
Green County), an amphibious landing vessel, which he 
contends operated in the Mekong Delta of Vietnam.  He 
contends that while aboard the ship, he was exposed to Agent 
Orange, an herbicide which caused his type 2 diabetes 
mellitus and related peripheral neuropathies.  Although he 
did not specifically contend, he implied that the Green 
County operated in the inland waterways of Vietnam while he 
was on board.

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § (a)(6)(iii). VAOPGCPREC 27-97 (July 23, 
1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upheld VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
However, in regulations adding diabetes mellitus as a 
disability presumptively related to herbicides, VA stated 
that "service in the Republic of Vietnam" includes service on 
inland waterways. See 66 Fed. Reg. 23,166 (May 8, 2001).  The 
Board notes that the Green County was a vessel capable of 
landing on a beach and thus was capable of operating in 
shallow inland waterways.

At the January 2008 video conference, the Veteran testified 
that the Green County was anchored in Saigon Harbor to 
provide gunfire support for Marine operations.  See hearing 
transcript at pages 5 and 7.  He further testified that on at 
least one occasion, a U.S. plane sprayed Agent Orange on the 
ship.  See hearing transcript at page 9.  

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  In this case, VA obtained the Veteran's 
service treatment records, but has not attempted to develop 
the Veteran's claim regarding exposure to herbicides by 
determining whether he served on a vessel which operated on 
inland waterways within the land borders of Vietnam.  It 
appears to the Board that there are likely official records 
which would aid the Veteran by substantiating his claims.  
Obtaining such records needs to be accomplished in order to 
satisfy the duty to assist the Veteran provided in § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he provide a 
written statement which specifies, to the 
extent practicable, dates and places where 
the U.S.S. Tom Green County (LST 1159) 
operated within the navigable inland 
waterways of Vietnam while he was assigned 
to the ship.  Any such response should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should request the Veteran's 
service personnel file from appropriate 
federal record holders and specifically 
seek records documenting when the Veteran 
was assigned to the U.S.S. Tom Green 
County (LST 1159).  Any such record 
obtained should be associated with the 
Veteran's VA claims folder.

3.  VBA should then review the file and 
prepare a summary of the veteran's claims.  
This summary, together with a copy of the 
veteran's DD 214, a copy of this remand, 
and all associated documents, should be 
sent to the U.S. Army and Joint Services 
Records Research Center, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged claims of exposure to 
herbicides, including, but not limited to, 
deck logs of the U.S.S. Tom Green County 
(LST 1159) which may show that the vessel 
operated in the inland waterways of 
Vietnam.  Any such response so received 
should be associated with the veteran's VA 
claims folder.

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then readjudicate 
the veteran's claims regarding the 
propriety of severance of service 
connection for type 2 diabetes mellitus, 
peripheral neuropathies of bilateral upper 
and lower extremities, and entitlement to 
special monthly compensation.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




